DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-12 are rejected. 
		Claims 13-20 are withdrawn.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12, drawn to a water purification apparatus.
Group II, claims 13-20, drawn to a water purification method. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “the water purification apparatus comprising: a solid-liquid separator that separates the polluted water and a solid material from each other; and a polluted substance remover that removes, by a layered double hydroxide, the polluted substance contained in the polluted water separated by the solid-liquid separator”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sumida (US 2008/0217234). Sumida teaches the water purification apparatus comprising: a solid-liquid separator (Fig. 1, filter film 12; see ¶36) that separates the polluted water and a solid material from each other (the filter film is capable of “separates…”; see ¶36 and ¶63); and a polluted substance remover (Fig. 1, adsorption tower 20; see ¶42) that removes, by a layered double hydroxide (“hydrotalcite-based adsorbent”; see ¶42; hydrotalcite is a layered double hydroxide), the polluted substance contained in the polluted water separated by the solid-liquid separator (see Fig. 1).
During a telephone conversation with Michelle Knight on 07/05/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-253376 on 12/27/2016.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 5-6 and 9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sumida (US 2008/0217234).
	Regarding claim 1, Sumida teaches a water purification apparatus (apparatus shown in Fig. 1) for removing a polluted substance from polluted water (“for removing…” is recited as an intended use), the water purification apparatus comprising: 
	a solid-liquid separator (Fig. 1, filter film 12; see ¶36) that separates the polluted water and a solid material from each other (the filter film is capable of “separates…”; see ¶36 and ¶63); and 
	a polluted substance remover (Fig. 1, adsorption tower 20; see ¶42) that removes, by a layered double hydroxide (“hydrotalcite-based adsorbent”; see ¶42; hydrotalcite is a layered double hydroxide), the polluted substance contained in the polluted water separated by the solid-liquid separator (see Fig. 1).
	Regarding claim 2, Sumida teaches the water purification apparatus according to claim 1, wherein the solid-liquid separator (i.e. filter film 12) separates the solid material that decreases polluted substance adsorption performance of the layered double hydroxide (the filter film is capable of “separates…”; see ¶36 and ¶63).
	Regarding claim 3, Sumida teaches the water purification apparatus according to claim 1, wherein the solid-liquid separator includes a filtration filter (i.e. filter film 12) that has a function as a catalyst which precipitates at least one of iron, arsenic, and manganese from the polluted water (the filter film of Sumida is structurally the same as the claimed invention therefore said filter will inherently function as a catalyst).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding claim 5, Sumida teaches the water purification apparatus according to claim 1, wherein the polluted substance is arsenic (“the polluted substance is arsenic” is recited as an intended use and material worked upon), and the polluted substance remover (i.e. adsorption tower 20) removes the arsenic (the adsorption tower of Sumida is capable of “removes the arsenic” because said tower provide treatment means; see ¶29).
	“Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
	Regarding claim 6, Sumida teaches the water purification apparatus according to claim 1, wherein the layered double hydroxide (i.e. hydrotalcite) is a grain (the hydrotalcite is a grain (or granular material) because hydrotalcite is an adsorbent which is a solid substance and structurally similar to a grain (or granular material); furthermore, Fig. 1 of Sumida shows granular-like or grain-like particles within the adsorption tower) that is produced by applying a predetermined pressure to a material containing the layered double hydroxide and water to eliminate moisture until a water content ratio becomes equal to or lower than 70%, and thereafter, drying the material under a condition at which a temperature is equal to or higher than 90oC but equal to or lower than 100oC, and a humidity is equal to or higher than 90% (the limitation “produced by….and thereafter, drying…” is not given patentable weight because said limitation is a product by process limitation).
	The limitation of “produced by….and thereafter, drying…” recited in claim 6 is considered product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Regarding claim 9, Sumida teaches the water purification apparatus according to claim 1, wherein the layered double hydroxide (i.e. hydrotalcite) is a compact (the term “compact” is interpreted to mean “occupying a small volume by reason of efficient use of space”; therefore, the absorbent particles are compact within the adsorption tower as shown in Fig. 1 of Sumida) obtained by molding a layered double hydroxide (the limitation “by molding…” is a product-by-process limitation therefore not given patentable weight). 
	The limitation of “by molding…” recited in claim 9 is considered product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sumida (US 2008/0217234) in view of Thomson (US 2015/0083662).
	Regarding claim 4, Sumida teaches the water purification apparatus according to claim 1.
	While Sumida does not particularly limit the filter film, and another solid-liquid separation means may be used as long as the formed suspension can be separated into a solid and a liquid (see ¶36); however, Sumida does not teach that said solid-liquid separator is a ceramic filter or a polypropylene filter.
	In a related field of endeavor, Thomas teaches an apparatus for treating contaminated water (see Entire Abstract) comprising a submerged filter that includes a ceramic filtration device (see ¶66).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the solid-liquid separator (filter film) of Sumida with the ceramic filtration device of Thomas because it is the simple substitution of one known solid-liquid separator means with another known ceramic filtration device means obviously resulting in a suitable submerged filtering device for wastewater treatment (Thomas, “submerged filter 520” shown in Fig. 5) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550
82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sumida (US 2008/0217234) in view of Asakura (US 2010/0075847). 
	Regarding claim 7, Sumida teaches the water purification apparatus according to claim 6.
	Sumida does not teach that said grain has the water content ratio that is equal to or higher than 10%.
	In a related field of endeavor, Asakura teaches a hydrotalcite-like granular material that has a water content of 10% or higher (see ¶14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the water content of the hydrotalcite of Sumida by selecting a water content of 10% or higher as disclosed by Asakura because by doing so provides the benefit of an absorbent having a stable morphology and high anion exchange performance that can be produced at a low cost (Asakura, see ¶18 and ¶60).
	Regarding claim 8, Sumida teaches the water purification apparatus according to claim 6.	Sumida does not teach that wherein a diameter of the grain is equal to or greater than 0.24 mm.
	In a related field of endeavor, Asakura teaches a hydrotalcite-like granular material that has a grain size of 0.24 mm or larger (see ¶14). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify grain size of the hydrotalcite of Sumida by selecting a grain size of 0.24 mm or larger as disclosed by Asakura because by doing so provides the benefit of an absorbent having a stable morphology and high anion exchange performance that can be produced at a low cost (Asakura, see ¶18 and ¶60).
	Regarding claim 11, Sumida teaches the water purification apparatus according to claim 1.
	Sumida does not teach that said layered double hydroxide has a crystallite size of equal to or smaller than 20 nm.
	In a related field of endeavor, Asakura teaches a hydrotalcite-like granular material that has a crystallite size of 20 nm or smaller (see ¶14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the crystallite size of the hydrotalcite of Sumida by selecting a crystallite size of 20 nm or smaller as disclosed by Asakura because by doing so provides the benefit of an absorbent having a stable morphology and high anion exchange performance that can be produced at a low cost (Asakura, see ¶18 and ¶60).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sumida (US 2008/0217234) in view of Yamazaki (JP 2005306667, see NPL translation) and by evidence of Mineral Data Publishing (see NPL). 
	Regarding claim 10, Sumida teaches the water purification apparatus according to claim 1, wherein the layered double hydroxide (i.e. hydrotalcite) has a general expression (or general formula) that is expressed as M2+1-xM3+x(OH)2(An-)x/n·mH2O (where M2+ is Mg2+ or Fe2+, M3+ is Al3+ or Fe3+ is an n-valence anion, 0 < x < 1, and m > 0) (it is known in the art hydrotalcite has a formula of Mg6Al2(OH16)CO3·4H2O by evidence of Mineral Data Publishing (see NPL – attached); therefore M2+ = Mg2+, M3+ = Al3+ and An- =CO32-, m = 4). 
	Sumida does not teach where 0 < x < 1 in said general expression. 
	In a related field of endeavor, Yamazaki teaches a crystalline layered double hydroxide powder (see Entire Abstract) where 0 < x < 1 in the general formula (see ¶22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify molar ratio of the layered double hydroxide (i.e. hydrotalcite) of Sumida by selecting a molar ratio of 0 < x < 1 as disclosed by Yamazaki because said molar ratio provides a crystalline layered double hydroxide having the benefit of a high adsorption effect (Yamazaki, see ¶4). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sumida (US 2008/0217234) in view of Jin (US 2006/0070952).
	Regarding claim 12, Sumida teaches the water purification apparatus according to claim 1.
	Sumida does not teach that said polluted substance remover has a filter material that removes a component which is not absorbed by the layered double hydroxide.
	In a related field of endeavor, Jin teaches a water filtration system (see Entire Abstract) comprising a filter material (Fig. 6, lignin filter layer 15; see ¶78); see that removes a component which is not absorbed by the layered double hydroxide (Fig. 6, LDH layer 14; see ¶14; LDH is the acronym for layered double hydroxide).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pollutant remover (adsorption tower) of Sumida by incorporating a filter material (lignin filter layer) that is not layered double hydroxide as disclosed by Jin because said filter provides the benefit of further treating waste water (Jin, see ¶60 and Fig. 6).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778